Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John White on 02/11/2021.
The application has been amended as follows: 
Claim 1 has been amended to add the word “aliphatic” before the word “polyamine” in line 12.
Claim 15 has been amended to add the word “aliphatic” before the word “polyamine” in line 9.
Claim 17 is canceled.
REASONS FOR ALLOWANCE
The claims are deemed to be free of the prior art and are otherwise adequately supported by the instant disclosure.  The closest prior art is Kumar et al. (European Journal of Horticultural Science 69 (2004): 201-205), but Kumar et al; does not disclose or teach the instantly claimed inventions and the claimed inventions are otherwise not obvious in view of the teachings of the prior art.  Applicant’s Remarks dated 10/23/2020 were found to be persuasive with respect to whether one of ordinary skill in the art 
Further, Applicant’s results are deemed unobvious based upon Applicant’s evidence of unexpected and unobvious results.  Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  In the instant case, the combination of the addition of HDAC inhibitors and aliphatic polyamines to the cucurbit microspore cultures produced effects that were statistically and practically significant and unexpected and unobvious in view of the teachings of the prior art.  The addition of the polyamines, instead of merely increasing the number of defective embryos produced in the microspore culture, transformed the embryos into embryos with normal morphology that could be regenerated into plants.  Given that the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, the claims require cucurbit microspore culture and the addition of a combination of elements demonstrated by Applicant to produce the unexpected results and as such the claims are deemed to be, as amended, adequately tailored to the evidence.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/           Examiner, Art Unit 1662